Citation Nr: 0815565	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for painful calluses, 
left foot, status post bunionectomy.

5.  Entitlement to service connection for painful calluses, 
right foot, status post bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to January 
1969 and from January 1975 to January 1978.  The veteran was 
a member of the National Guard from May 1978 to May 1979 and 
from May 1985 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims 
indicated above.

To clarify, it appears that the veteran was initially 
represented by the Veterans of Foreign Wars of the United 
States, but based on the power of attorney form executed in 
July 2007, the veteran has since appointed Disabled American 
Veterans as his new representative, as indicated above.

The Board notes that on the original November 2002 notice of 
disagreement (NOD), the veteran also disagreed with the 
denial of his claim of entitlement to service connection for 
lumbosacral strain.  Inexplicably, the RO did not address 
this issue in the March 2003 statement of the case (SOC).  
Ultimately, however, the RO issued a SOC for the issue of 
lumbosacral strain in October 2006.  Given that the SOC was 
issued approximately three years after the original rating 
decision, the veteran had 60 days from the receipt of the SOC 
to perfect his appeal of the lumbosacral spine issue.  The 
veteran did not submit his VA Form 9 until February 2007, 
long past the filing deadline.  In a letter dated in June 
2007, the RO informed the veteran that his appeal was 
untimely and afforded him the opportunity to respond, which 
he did not.  As such, the Board does not have jurisdiction to 
review this appeal.

The April 2008 Appellant's Brief noted that while the issue 
of entitlement to service connection for a heart condition 
was noted on the NOD, the veteran very clearly did not wish 
to appeal this issue, as it was not indicated on the VA Form 
9.  As the veteran did not perfect his appeal regarding this 
issue, the Board does not have jurisdiction to review this 
matter.

The veteran was also scheduled for a Travel Board hearing in 
December 2007.  He did not report for this hearing and has 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d), 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After thoroughly reviewing the veteran's claims file, the 
Board has determined that additional evidentiary development 
must be performed prior to the adjudication of the veteran's 
claims.

A VA treatment record dated in August 2003 noted that the 
veteran was in receipt of Social Security Administration 
(SSA) disability payments.  While it is clear that the RO 
obtained the monetary amounts the veteran is receiving from 
SSA, it does not appear that the RO attempted to obtain the 
medical records used in the veteran's SSA disability 
determination.  Pursuant to Littke v. Derwinski, 1 Vet. App. 
90 (1990), the RO should obtain all records associated with 
such determination.

Following the receipt of the SSA records, the veteran should 
be scheduled for a new VA foot and ankle examination.  The 
June 2002 examination did not address whether the veteran's 
bilateral foot calluses and any other bilateral foot and 
ankle disabilities are due to a disease or injury in service.  
As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described above, the veteran's claims must be remanded for 
another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make all efforts 
to obtain any outstanding medical 
records associated with the veteran's 
claim for SSA disability benefits.  Any 
response from SSA must be memorialized 
in the claims file.

2.  Updated treatment records (VA and 
non-VA), covering the period from 
December 2006 to the present, should be 
obtained and associated with the claims 
file.

3.  Thereafter, the veteran should be 
scheduled for a new VA foot and ankle 
examination.  The examiner should review 
pertinent documents in the veteran's 
claims file in conjunction with the 
examination and indicate that this has 
been accomplished in the examination 
report.  The examiner should determine 
the nature and etiology of any bilateral 
foot and bilateral ankle disabilities 
and indicate whether it is at least as 
likely as not that these disabilities 
are the result of a disease or injury in 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).The term "at least as likely 
as not" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The 
examiner should provide a complete 
rationale for any opinion provided.

The examiner should specifically cite to 
the records relied upon in the claims 
file and provide a thorough and complete 
rationale for any conclusions rendered.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the issue or issues should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

